                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Brandace J. Hopper,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00075-FDW-DCK
                                      )
                 vs.                  )
                                      )
         Quicken Loans Inc.,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 5, 2020 Order.

                                               June 5, 2020




     Case 3:20-cv-00075-FDW-DCK Document 10 Filed 06/05/20 Page 1 of 1
